                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                           Case No.09-cr-00156-SI-1 (BZ)
                                                       Plaintiff,
                                   8
                                                v.                                          DETENTION ORDER
                                   9

                                  10    ELIJAH COOPER,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This matter came before the Court on July 25, 2019 for a detention hearing on the United

                                  14   States’ motion. The matter arises out of the filing of a petition alleging probable cause to believe

                                  15   that defendant has violated the conditions of supervised release. Defendant was present and

                                  16   represented by Charles Woodward. Assistant United States Attorney Nicholas Walsh appeared for

                                  17   the United States of America. U.S. Probation was represented by Probation Officer Octavio

                                  18   Magana, who opposed release.

                                  19          Because the defendant is charged with a violation of supervised release, the burden of

                                  20   establishing that he is not a flight risk or a danger to the community rests with the defendant.

                                  21   Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. 3143. Having considered everything before me, I find that

                                  22   defendant has not established by clear and convincing evidence that he is not a risk of

                                  23   nonappearance and that he is not a danger to the community. In doing so I relied on the following

                                  24   factors, as well as others discussed during the hearing.

                                  25          Defendant was originally sentenced in 2010. Beginning in 2013, he has been the subject of

                                  26   periodic revocation petitions and has had his supervised release revoked on at least two occasions.

                                  27          His conduct in 2019 demonstrates a persistent pattern of drug use coupled with failures to

                                  28   follow his probation officer’s instructions, and to appear for drug testing and counseling and other
                                   1   programs as instructed by his probation officer. Especially troubling is his proffered involvement

                                   2   in a smash and grab car burglary, in conjunction with three other convicted felons who are

                                   3   proffered to be members of the Zoo Block gang.

                                   4          Defendant did not offer any specific release proposal other than his counsel suggested that

                                   5   he needed counseling which he would not get in jail. His probation officer agreed that he needed

                                   6   counseling but pointed out that defendant had repeatedly failed to report to Dolan Mental Health

                                   7   for drug counseling and testing as he had instructed defendant. I am not satisfied that if released,

                                   8   he would not revert to his established pattern of non-appearance and non-compliance.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: July 26, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     BERNARD ZIMMERMAN
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
